department of the treasury l kl internal_revenue_service washington d c tax_exempt_and_government_entities_division dec uniform issue list ter pate legend company plan dear this letter is in response to your request dated date submitted on your behalf by your authorized representative in which the company requests a private_letter_ruling that the adoption of a plan amendment which will provide a temporary lump-sum_distribution option during a specified window period for designated former plan participants with vested benefits who are not yet receiving benefit payments will not be treated as an increase in the plan’s liabilities by reason of an increase in plan benefits for purposes of sec_412 of the internal_revenue_code the code’ alternatively if the amendment is determined to be such an increase the company requests a ruling that it is reasonable and provides only a de_minimis increase in the liabilities of the plan pursuant to sec_412 the lump-sum option will only be available to former participants with a deferred vested benefit participants who have already begun receiving benefits will not be offered the lump-sum option beneficiaries of plan death_benefits and specified deferred vested participants for whom a deferred_annuity_contract was previously purchased by the plan will also not be offered the lump sum option the proposed amendment does not result in an increase in benefits since the lump-sum payments must be the actuarial equivalent to the annuity options available under the plan as required by sec_415 of the code a waiver for the minimum_funding_standard for the plan was granted in october and is currently still in effect under the provisions of sec_412 of the code there are restrictions on amendments resulting in an increase in the plan’s liabilities by reason of an increase in plan benefits while a minimum_funding waiver is in effect one condition of the company's waiver of the minimum_funding_standard is that it may not amend the plan to increase benefits and or plan liabilities except in accordance with sec_412 of the code accordingly the company seeks a ruling that its plan amendment will not violate the conditions of its waiver of the minimum_funding_standard applicable law sec_412 provides restriction on plan amendments plan shall be adopted if a in general no amendment of a plan which increases the liabilities of the plan by reason of any increase in benefits any change in the accrual_of_benefits or any change in the rate at which benefits become non- a waiver under this forfeitable under the subsection or an extension of time under sec_431 is in effect with respect to the pian or if a plan amendment described in subsection d which reduces the accrued_benefit of any participant has been made at any time in the preceding months months in the case of a multiemployer_plan if a plan is amended in violation of the preceding sentence any such waiver or extension of time shall not apply to any plan_year ending on or after the date on which such amendment is adopted b exception subparagraph a shall not apply to any plan amendment which- i the secretary determines to be reasonable and which provides for only de_minimis increases in the liabilities of the plan ii only repeals an amendment described in subsection d or iii subchapter_d of chapter a condition of qualification under part is required as of analysis the plan amendment affects only former plan participants with vested benefits who are not yet receiving benefits the amendment does not increase their benefits change benefit accruals or change the rate at which benefits become nonforfeitable under the plan the amendment only affects the manner in which benefits are paid to participants with deferred vested benefits the lump-sum form of benefit payout is the actuarial equivalent to the participant's accrued_benefit under the plan and consequently not an increase in the liabilities of the plan ruling therefore the adoption of the proposed plan amendment will not violate the provisions of sec_412 of the code as the plan amendment does not increase benefits change benefit accruals or the rate at which benefits become nonforfeitabie this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely william b hulteng manager employee_plans technical enclosures deleted copy of letter_ruling notice of intention to disclose cc
